The opinion of the court was delivered by
Lowrie, J.
It is a principle of law, of logic, of philosophy, and of' common sense, that, in order to decide with accuracy upon the character of any phenomenon or transaction, we must know all the facts of which it consists, and all the circumstances that are truly connected with and influence it. In all investigations, physical and moral, which are guided by evidence or observation, the more carefully these facts and circumstances are collected and considered, the more certain are the conclusions. This is essentially what is, in short, called the rule of the res gesta. If we eliminate from the transaction any of the facts which tend to illustrate its character, we are guilty of the fallacy of non-observation, and endanger the accuracy of our induction.
Both these parties have given in evidence the titles which they have; and that of the defendants below must prevail, unless the plaintiff below prove that Jacob Bidgway, under whom the defendants claim, was the trustee of Edmund J. Hollinshead, under whom *284the plaintiffs claim, and that defendants got title from Ridgway with knowledge of the trust. These ■ facts, therefore, constitute the point of controversy, and the plaintiffs offer to prove them.
The plaintiffs aver that the whole connection of Jacob Ridgway with the property in controversy is the transaction (the res gesta) which proves the fact of the trust, and that, in order to decide the question which they raise, we must inquire how Ridgway got the property, how he held it, and how he disposed of it; and this view of the case, as a question of evidence, is undoubtedly correct.
It was therefore proper to regard as relevant evidence the agreement of 25th July, 1820, for that is the link that connects Ridgway with the transaction. That instrument placed him in the position of trustee as to certain claims of Hollinshead, and one of these claims gave him the means of purchasing at sheriff’s sale the property in controversy and obtaining the conveyance from sheriff North, which must also be inspected as part of the transaction.
Having seen how he obtained the property, we must next inquire how he held it. Here his account book is directly in point, and most emphatically relevant. It contains the whole account of his proceedings under the agreement of 25th July, 1820, and in relation to other property subsequently conveyed to him by Hollinshead, including many entries relating to the property in controversy. Those entries are his own admissions concerning the character of the transaction.
Be it remarked that by that agreement Hollinshead had transferred to Ridgway, as collateral security, among other things, a mortgage on this property. Ridgwa.y pursued the mortgage to execution, and in October, 1821, bought it himself, and got the deed for it in February, 1822, for the consideration of $1090. Of course, if he bought it for himself, we should expect him to credit Hollinshead with that amount, as so much collected for him, and to charge him with the expenses of collection. But if he bought it in for Hollinshead, we should expect to find Hollinshead charged with the expenses of the suit and not credited with the proceeds of sale; and this last is exactly what we do find. This, then, is his own admission that he bought the lot with Hollinshead’s money and for his use. The same admission is often repeated by crediting Hollinshead with the rent and charging him with expenses of the property.
Besides the property contained in the agreement of July, 1820, we find that he obtained absolute deeds from Hollinshead for four other pieces of property on the 28th July, 1821, and yet there are many entries in the book showing that these too were held in trust for Hollinshead. This fact is also relevant on the subject of the trust, and, with the other facts and the proof that Hollinshead was largely in debt, tends to show that the agreement and *285éonveyanees were made to defraud creditors, though Ridgway may not have known it.
In 1834, Ridgway conveyed the property to Sarah, daughter of Ilollinshead, and the next inquiry is, did she know that Ridgway held in trust for her father ? Anne McCartney testifies to her admissions of knowledge. Are such admissions competent evidence ?
We must here remark, that in 1838, Sarah conveyed this lot to her father to hold for her separate use, and that since that, she married Robert Whitaker. The admissions were made since her marriage. The question is, does her position as a married woman exclude her admissions in such a case as this ?
Where there is any probability that a wife acts under the constraint of her husband, or in such a way as to enure to his benefit, we should be very guarded about receiving her admissions against herself. But where there can be no such suspicion, and her admissions are most palpably against her own interest and directly affecting her separate estate, I know of no principle of policy that would exclude them. In the case of McKee v. Jones, 6 Penna. St. Rep. 425, her admissions were received in just such a case as this; and it is impossible to see that the fact of the husband’s presence in that case was an element essential to their competency, as against herself. It cannot be doubted that in an equity suit to establish the trust, she would be compelled to answer: Langley v. Fisher, 5 Beav. 477; Murphy v. Hubert, 16 Penna. St. Rep. 50.
Make these admissions as light as you will, they are not the only weights which the plaintiffs cast into the scale against the defendants. In Ridway’s account-book all the sand is credited to the father; yet, when the land received from the father is conveyed back to the daughter, she gets credit in the deeds for the sand, and the money consideration named in the deeds and secured by mortgage from her, is exactly the amount necessary to balancé the account between Ridgway and her father. Thus it appears that as soon as the father’s account is settled, the land of the father is conveyed to the daughter, and he is a witness to the deeds. It is hard to believe that this was done without the consent of the father, and her knowledge of his title. Under such circumstances, her agreement that her half-brother, the son of her father, should have half the property, is a most suspicious liberality. I say nothing about his management of the property during all the time that Ridway held the title.
In one of the tracts of land, Ilollinshead had only a curtesy estate through his first wife, the mother of Sarah, and this was conveyed to Ridgway. It was here that the sand was got, the proceeds of which Ridgway credited to the father. The plaintiffs in error insist that the learned judge erred in not charging the jury that, for this waste, Sarah was entitled to treble damages.
It is alleged that the importance of this point appears thus:—• *286The whole consideration named in all the conveyances of Ridgway to Sarah, is exactly $27,000, part of it being a money consideration sufficient to balance her father’s account with Ridgway, and the remainder, $23,697, being expressly said to be for the sand. On the other side it is alleged, that this is a totally insufficient consideration, and therefore further evidence of fraud. To meet this view of the case, the plaintiffs in error claim that Sarah was entitled to have the damage trebled, and to claim that much from Ridgway, and that that should be considered in estimating the real consideration paid by her for the land.
But it is entirely unnecessary to consider the point of law presented. It seems to be a forlorn hope, got up for a desperate emergency. One can hardly imagine a more ridiculous idea than that Sarah should make such a claim against the friend who had for years been digging out and patching together for her the broken fragments of her father’s fortune. Had she attempted to drive such a bargain, she would have found that the lines were in Mr. Ridgway’s hand. There is no evidence that she ever did make such a claim. By her own agreement, appearing in the consideration of the deeds, her claim was settled at $23,697, and she cannot now be allowed to show that she could possibly have made more of it, if she had been disposed to claim it. Surely there was no generosity in her not claiming it.
E. J. Hollinshead made an assignment as an insolvent in 1822, and it is insisted that that is an outstanding title that bars this recovery. But this is not so. Where an insolvent conceals property from his creditors, and then procures it to be conveyed to one advised of the fraud, such grantee cannot set up the insolvent assignment against a creditor who has pursued the land and bought it at sheriff’s sale. If there be other creditors, they may be heard on proper terms.
Judgment affirmed.